Citation Nr: 1436957	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  04-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative residuals of internal derangement of the right knee.   

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee, associated with postoperative internal derangement of the right knee, from October 31, 2008.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in December 2007 before the undersigned Acting Veterans Law Judge (AVLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

As noted in the Board's November 2011 and February 2013 Remands, the Veteran appealed to the United States Court of Appeals for Veteran's Claims (CAVC) after the Board issued a January 2011 decision.  In a July 2011 Order, the Court granted a Joint Motion for Remand as to the claims as listed on the title page of this decision.  The Board remanded the claims in November 2011 to obtain additional VA and private treatment records and an additional VA examination.  In February 2013, the Board remanded the claims in order to associate with the claims file (or electronic appellate file) file copies or electronic duplicates of additional VA treatment records.  The claims file has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  
FINDINGS OF FACT

1.  The record throughout the pendency of this appeal establishes that the Veteran has derangement of a meniscus in the right knee, manifested by pain, effusion, and occasional locking, but not by severe recurrent subluxation or lateral instability.  

2.  Throughout the pendency of this appeal, the Veteran's right knee arthritis does not result in limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for postoperative residuals of right knee internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5258 (2013).  

2.  The criteria for an evaluation in excess of 10 percent for right knee arthritis have not been met, from October 31, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, letters to the Veteran from the RO dated in December 2003, May 2008, and December 2009 specifically notified him of each required element of notice.  Additionally, the communications related to the Veteran's appeal to the CAVC, and communications to the Veteran since that appeal, have provided the Veteran with additional guidance as to the evidence needed to prove his claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  In particular, the Veteran has been afforded several VA examinations, and several hundred pages of VA clinical records are associated with the record, as well as private post-service medical records and statements from the Veteran and his representative.  

The Veteran also provided testimony at a December 2007 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that a decision review officer (DRO) or law judge who chairs a hearing must fulfill two duties during the hearing.  38 C.F.R. 3.103(c)(2) (2013).  In this case, the undersigned elicited testimony necessary to determine the nature of the appellant's claim and to identify any pertinent evidence not then associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that there was any defect in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met.  

Increased Ratings - In General

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the serviceconnected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific Rating Criteria

The Veteran's right knee arthritis is evaluated under DC 5260 and DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).  

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 percent evaluation, and limitation of flexion to 30 degrees warrants a 20 percent evaluation.  

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  In this regard, limitation of extension of a knee to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation.  DC 5261.  

VA General Counsel has held that knee arthritis and instability may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

The Veteran's postoperative right knee internal derangement residuals are evaluated under DC5257.  Moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation.  A higher evaluation of 30 percent is warranted for severe recurrent subluxation or lateral instability.  

Currently, the Veteran's right knee disability is rated under DC 5258.  That code provides a maximum rating of 20 percent for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

A 30 percent evaluation is warranted for impairment of the tibia and fibula consisting of malunion with marked knee or ankle disability.  DC 5262.  No examiner has indicated that the Veteran's right knee disability impairs the tibia or fibula, and no further discussion of this DC is required.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Postoperative Residuals of Derangement

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for postoperative residuals of right knee internal derangement.  

The Veteran's right knee is rated at the highest evaluation under DC 5258, the criteria for rating dislocated meniscal cartilage.  The Veteran has manifested occasional episodes of "locking," has pain, and effusion into the joint has been noted by providers.  The Veteran uses a brace on the right knee.  The Veteran meets each of the criteria for 20 percent rating under DC 5258, and a 20 percent rating has been assigned for dislocated cartilage in the right knee for many years, beginning prior to the claim underlying this appeal.  

Since the Veteran meets the maximum schedular evaluation under DC 5258, the Board must consider whether there is any other applicable DC under which a rating in excess of 20 is warranted, or whether the Veteran has any symptoms of right knee disability that are not encompassed in DC 5258.  

The Veteran has some limitation of knee motion, in addition to locking.  The Veteran's reduced motion is addressed by the evaluation for his right knee arthritis, discussed below.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  Since limitation of motion is compensated under the rating for arthritis, that symptom cannot compensated under another DC, that is, cannot be a factual basis for increasing the rating under a second Diagnostic Code.

The Board has considered whether the Veteran right knee subluxation or instability might warrant a 30 percent rating.  Regarding evaluation of instability under DC 5257, an increased rating to 30 percent is warranted with severe recurrent subluxation or severe instability.  A January 2004 VA examination report discloses that there was no subpatellar crepitus or instability.  VA records from 2008 show some limitation of motion, but instability was not indicated.  VA examinations At October 2008 VA examination, the Veteran manifested guarding of movement in the right knee, but the examiner did not find instability.  

The examiner who conducted February 2010 VA examination determined that the Veteran had episodes of giving way of the right knee, but not instability or locking.  Upon VA examination in July 2012, the examiner noted that there was no evidence of recurrent patellar subluxation/dislocation.  The Veteran's risk of falls was evaluated in connection with treatment for an unrelated disorder in 2013.  The providers specifically found that the Veteran had no fallen in the past three months and that his risk of falls was low.  The reports of the 2004, 2008, 2010, and 2012 VA examinations and the outpatient treatment records, including through 2013, do not support a finding that the Veteran had occasional, but not severe recurrent subluxation.  He had occasional, but not severe instability.  

More recently, upon magnetic resonance imaging (MRI) in April 2013, there were no significant changes since 2008.  There was stable abnormal morphology and signal of the medial meniscus compatible with complex tear.  There were significant degenerative changes.  In February 2013, a complex degenerative tear of the medial meniscus, with stable tricompartmental osteoarthritis changes, and significant acromioclavicular (ACL) grant degeneration were noted.  There was persistent right knee pain which the Veteran tolerated with Tylenol, at home physical therapy, and use of a knee brace.  The record simply does not reflect severe recurrent subluxation or lateral instability of the right knee which would warrant an evaluation in excess of 20 percent under DC 5257.  In fact, such subluxation or instability was specifically noted not to be present in 2012.  

There is no evidence of impairment of the tibia and fibula, so the right knee disability does not warrant an evaluation under DC 5262.  The Board is unable to identify any symptom which warrants an evaluation in excess of 20 percent for the Veteran's right knee meniscal tear of locking, instability, or subluxation of the right knee.  The Board recognizes the Veteran's testimony, at his 2007 hearing before the Board that his right knee symptoms were increasing in severity.  The Veteran's testimony is credible.  Nevertheless, there is no evidence that the increased disability currently results in severe instability or severe recurrent subluxation.  

The Veteran must understand that, even though his right knee disability symptoms are increasing, VA cannot assign a rating in excess of 20 percent until the Veteran's symptoms meet or approximate a criterion for a rating in excess of 20 percent.  During the pendency of this appeal, severe symptoms are not shown.  The Board has also considered the Veteran's occupational impairment, but the Veteran has not provided evidence or statements to support a finding that the Veteran missed work more frequently than the assigned ratings for right knee disability would compensate. 

Right Knee Arthritis

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for arthritis of the right knee from October 31, 2008.  

Turning to limitation of motion, as previously noted, in January 2011, the Board granted a staged rating of 20 percent for arthritis of the right knee for the period from July 2, 2008, to October 31, 2008.  However, the Board denied a rating in excess of 10 percent for the period prior to July 2, 2008, and after October 31, 2008.  Following a Court Order, the current claim regarding right knee arthritis is limited to a rating in excess of 10 percent from October 31, 2008.  

On VA evaluation in October 2008, right knee flexion was from 5 to 90 degrees (extension limited to 5 degrees).  The significance of those findings is that the Veteran did not meet a criterion for a rating in excess of 10 percent based on limitation of either flexion or extension, so the compensable, 10 percent rating during this period has been granted on the basis of pain.  VA examination in February 2010 disclosed motion from 0 degrees of extension to 120 degrees of flexion, that is, an improved range of motion as compared to October 2008.

When examined by VA on July 5, 2012, range of motion of the right knee included flexion from 0 to 100 degrees with normal extension.  There was objective evidence of pain but no additional loss of motion based upon repetitive use.  The examiner did not note an increase in pain, decrease in the range of motion, fatigability, weakness, lack of endurance, or incoordination after repetitive motion.  There was evidence of a meniscus condition that included meniscus tear with frequent episodes of joint locking, pain, and effusion.  The examiner noted that the Veteran had a slight limp, but this did not interfere with his daily activities, nor did it significantly impact his employment.  Right knee arthritis was noted.  

Subsequently VA records from 2013 and 2014, noted above, disclose no limitation of motion of the right knee that would meet any criterion for a compensable rating.  Again, the Board emphasizes that the Veteran's 10 percent rating for right knee arthritis is based on the Veteran's complaints of pain, and the Board has assumed that the complaints of pain are credible.  

The forgoing evidence simply does not support an evaluation in excess of 10 percent for right knee limitation of flexion under DC 5260.  The evidence also fails to support compensation for right limitation of extension under DC 5261.  The limitation of extension of 15 degrees for the right knee noted in VA outpatient treatment report of July 2008 was acknowledged by the grant of a 20 percent rating for the period from July 2, 2008, to October 31, 2008.  As noted above, in October 2008, February 2010, and July 2012, there was no compensable limitation of motion of the right knee.  Moreover, flexion improved to 100 degrees and above.  Such findings do not warrant a rating higher than the currently assigned 10 percent rating in light of the fact that the Veteran had noncompensable limitation of flexion at that time.  

The Board recognizes the Veteran's complaints of right knee pain made during the VA examinations, while seeking treatment and during the hearing before the undersigned.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's right knee arthritis are contemplated in the 10 percent evaluation under DC 5260-5003.  The foregoing evidence simply does not show that pain has caused functional loss comparable to any of the criteria for an evaluation in excess of 10 percent discussed above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

In this regard, the Board finds it significant that the July 2012 VA examination found that the Veteran was able to perform repetitive use testing with no decrease in post test range of motion results.  The examiner specified that the Veteran did not have additional limitation in range of motion of the knee following the repetitive use testing.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's knee disabilities.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  The Veteran describes pain, instability and limitation of motion.  The rating criteria address these symptoms.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The preponderance of the evidence is against an evaluation in excess of 20 percent for right knee internal derangement, and is against an evaluation in excess of 10 percent for right knee arthritis.  The benefit-of-the-doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Although the Veteran has provided statements and testimony that the severity of right knee pain has increased during the lengthy pendency of this appeal, the right knee disability does not year meet any criterion for an increase in the assigned ratings during the relevant period.  

ORDER

Entitlement to a rating in excess of 20 percent for postoperative residuals of internal derangement of the right knee is denied.   

Entitlement to a rating in excess of 10 percent for arthritis of the right knee, associated with postoperative internal derangement of the right knee, from October 31, 2008, is denied.  




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


